COURT OF APPEALS OF VIRGINIA


              Present: Judges Elder, Alston and Senior Judge Willis
UNPUBLISHED



              DISH NETWORK CORPORATION AND
               INDEMNITY INSURANCE COMPANY
               OF NORTH AMERICA
                                                                                      MEMORANDUM OPINION *
              v.     Record No. 1323-12-1                                                 PER CURIAM
                                                                                        DECEMBER 26, 2012
              ROBERT LAWRENCE ROBINSON, JR.


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (S. Vernon Priddy III; Two Rivers Law Group, P.C., on brief), for
                               appellants.

                               (Adam B. Shall; Philip J. Geib, P.C., on brief), for appellee.


                     Dish Network Corporation and Indemnity Insurance Company of North America appeal a

              decision of the Workers’ Compensation Commission finding that (1) the statute of limitations

              did not bar Robert Lawrence Robinson, Jr.’s claim for surgery for cubital tunnel syndrome and

              related disability benefits, and (2) Robinson met his burden to establish that his ulnar nerve

              problem at his elbow is causally related to his industrial injury. We have reviewed the record

              and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

              for the reasons stated by the commission in its final opinion. See Robinson v. Dish Network

              Corp., VWC File No. JCN 238-91-16 (June 28, 2012). We dispense with oral argument and

              summarily affirm because the facts and legal contentions are adequately presented in the

              materials before the Court and argument would not aid the decisional process. See Code

              § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.